Mackintosh, J.
Appellants were convicted of the crime of grand larceny, the information alleging that they had “received and aided in stealing and withholding” a certain automobile, knowing the same to have been stolen.
Their hope of escaping here the sentence imposed upon them rests upon three alleged errors occurring in the trial. They first contend that there was not sufficient evidence to go to the jury on the question of their knowledge that the automobile had been stolen. They concede that the state proved, even to their satisfaction, that the automobile had been stolen, and was in their possession when they were arrested, but they claim the proof was not as clear as is necessary that they knew it was stolen property. The second claim of error is that a new trial should have been granted because of their surprise at some testimony introduced in behalf of the state, and the third and last assignment is that certain testimony offered *696by them was not admitted. We have read the entire statement of facts and find no merit in any of these assignments. All the essential elements of their guilt were established beyond a reasonable doubt after a fair trial; their hope of escaping from their sentences must now be to lean upon some other reed.
Main, C. J., Chadwick, Mitchell, and Tolman, JJ., concur.